Citation Nr: 0842498	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for 
degenerative joint disease of the right shoulder (dominant).  

2. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the left shoulder 
(nondominant).

3. Entitlement to service connection for thoracic spine 
disability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1981 to June 1987 and from December 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Degenerative joint disease of the right shoulder is 
manifested by decreased range of motion, but not such that it 
equates to 25 degrees from the side.  

2. Degenerative joint disease of the left shoulder is 
manifested by decreased range of motion, but not such that it 
equates to 25 degrees from the side.  

3. There is no competent evidence of a thoracic spine 
disability.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
degenerative joint disease of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201 (2008).

2. The criteria for a rating higher than 20 percent for 
degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2008).

3. A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type 
of evidence needed to substantiate a claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in April 2005, in April 2006, and in July 2008.  
The notice included the type of evidence needed to 
substantiate the claims for increase of the right and left 
shoulder, namely, evidence that the symptoms had increased in 
severity and the effect that the worsening had on employment 
and daily life.  The notice also included the type of 
evidence needed to substantiate the claim of service 
connection for a thoracic spine disability, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain non-Federal records 
on his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life, except for general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent that the VCAA notice, pertaining to the 
effective dates, the degree of disability assignable, and the 
applicable Diagnostic Codes, came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing error was cured by content-complying VCAA notice 
after which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service treatment records and afforded the veteran VA 
examinations for the claims for increase. 

The veteran contends that service treatment records dated in 
October 1981, pertaining to injuries incurred while playing 
flag football may not have been reviewed, however this 
evidence is in the service treatment records and has been 
considered.  

The service treatment records are negative for a thoracic 
spine disability and there is no competent evidence of a 
current thoracic spine disability.  For these reasons, a VA 
medical opinion on the question of service connection is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right and left shoulder degenerative joint disease is 
rated under Diagnostic Codes 5010 and 5201.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, which is substantiated by X-ray findings, is rated 
as degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, when motion of 
the arm is limited to midway between the side and shoulder 
level, a 40 percent rating is warranted for the major 
extremity and 30 degrees for the minor extremity.

Normal range of motion of the shoulder in flexion or in 
abduction is 0 to 180 degrees.  Normal internal and external 
rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 1.

Factual Background

On VA examination in June 2005, the veteran complained of 
bilateral shoulder pain, flare-ups, increased stiffness and 
weakness, fatigue and lack of endurance.  The veteran is a 
nurse assistant and was able to perform his duties at work, 
although he felt pain in his shoulders.  

Physical examination shows there was no muscle atrophy or 
wasting.  Range of motion of the right shoulder shows forward 
elevation to 180 degrees with mild pain starting at 80 
degrees and ending at 180 degrees.  Abduction is 180 degrees 
with mild pain starting at 100 degrees and ending at 180 
degrees.  External and internal rotation was 90 degrees with 
mild pain.  The examiner noted that acute flareups of the 
right shoulder will reduce range of motion by 40 percent 
causing moderate functional impairment.  Between flare-ups, 
the veteran had mild functional impairment of the right 
shoulder. 

As for the left shoulder, forward flexion was 180 degrees 
with pain starting at 100 degrees and ending at 180 degrees.  
Abduction was 180 degrees with pain from 110 to 180 degrees.  
External rotation was 90 degrees with mild pain at 90 
degrees.  Internal rotation was 90 degrees with pain at 90 
degrees.  The examiner estimated that acute flare-ups would 
cause 40 percent reduction in flexion and overall mild 
functional impairment.  The veteran did not have functional 
impairment when he did not have flare-ups.  The examiner 
estimated that repetitive use of his left shoulder would 
cause mild functional impairment.  

Accompanying x-rays showed arthritis of the right and left 
shoulders.  

On VA examination in November 2006, the veteran complained of 
constant pain in his shoulders, which was worse in the right 
shoulder.  Minimal strenuous activity aggravated the pain.  
In the last year, he had lost 14 days from work due to 
shoulder pain.  

Physical examination shows right shoulder flexion was limited 
to 140 degrees, abduction was 120 degrees, external rotation 
was 60 degrees and internal rotation was 30 degrees.  Pain in 
the right shoulder began at 140 degrees of flexion and ended 
at 120 degrees.  Pain at abduction began at 122 degrees and 
ended at 120 degrees.  There was no ankylosis in the right 
shoulder.  On acute flare-ups, flexion of the right shoulder 
was estimated to decrease to 70 degrees, abduction was 60 
degrees, external rotation was 30 degrees and internal 
rotation was 25 degrees.  There were objective signs of 
fatigability.  On repetitive motion of the right shoulder, 
flexion was 100 degrees, abduction was 90 degrees, external 
rotation was 40 degrees and internal rotation was 10 degrees.  
Functional impairment due to recurrent pain in the right 
shoulder was moderate.  X-ray and MRI of the right shoulder 
show degenerative changes and Type III Acromion with 
acromioclavicular arthrosis.   



As for the left shoulder, flexion was 150 degrees, abduction 
was 130 degrees, external rotation was 70 degrees and 
internal rotation was 40 degrees.  Pain began at 150 degrees 
flexion and ended 130 degrees.  Pain began at 132 degrees 
abduction and ended at 130 degrees.  There was no ankylosis 
in the left shoulder.  On acute flare-ups of pain, flexion 
was estimated to be 80 degrees, abduction was 70 degrees, 
external rotation was 30 degrees and internal rotation was 30 
degrees.  On repetitive range of motion, flexion was 
decreased to 110 degrees, abduction was 100 degrees, external 
rotation was down to 50 degrees and internal rotation was 20 
degrees.  Functional impairment due to recurrent pain in the 
left shoulder was moderate.  X-rays and MRI of the left 
shoulder show degenerative spurring and Type III Acromion 
with acromioclavicular arthrosis.  

Analysis

The evidence shows that on VA examination in June 2005 pain 
in the right shoulder began at 80 degrees flexion, 100 
degrees abduction and flexion was reduced by 40 percent 
during flare-ups.  In the left shoulder, pain began at 100 
degrees flexion, 110 degrees abduction and flexion was 
reduced by 40 degrees during flare-ups.  

On VA examination in November 2006, the veteran's range of 
motion was most severe during acute flare-ups, which shows 
right shoulder estimated flexion as 70 degrees and abduction 
as 60 degrees, and left shoulder flexion as 80 degrees and 
abduction as 70 degrees.  On repetitive motion, right 
shoulder flexion was 100 degrees and abduction was 90 
degrees.  On repetitive motion, left shoulder flexion was 110 
degrees and abduction was 100 degrees.  Pain in the right 
shoulder began at 140 degrees of flexion and ended at 120 
degrees.  Pain at abduction began at 122 degrees and ended at 
120 degrees.  Pain began at 150 degrees flexion of the left 
shoulder and ended 130 degrees.  Pain began at 132 degrees 
abduction and ended at 130 degrees.  



As the limitation of motion is not functionally limited to 25 
degrees from the side, (pain at 80 degrees with additional 40 
percent loss equates to 48 degrees for the right shoulder and 
100 degrees with additional 40 percent loss equates to 56 
degrees for the left shoulder), considering 38 C.F.R. §§ 
4.40, 4.45, and 4.59, the criteria for a 40 percent rating 
for the right shoulder and a 30 percent rating for the left 
shoulder under Diagnostic Code 5201 have not been met.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for 
right shoulder degenerative joint disease and a rating higher 
than 20 percent for left shoulder degenerative joint disease.  
38 U.S.C.A. § 5107(b).

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis 

The service treatment records contain no compliant, finding, 
history or treatment for a thoracic spine disability.  On the 
basis of the service treatment records, a thoracic spine 
disability was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a) is not established. 

Although the veteran is competent to describe an injury, a 
disability of the thoracic spine is not a condition under 
case law that has been found to be capable of lay 
observation.  

Therefore the determination as to the presence of current 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

Although the veteran works as a nurse assistant, it is not 
shown that he has training in identifying orthopedic 
problems.  

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
evidence of a thoracic spine disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is no favorable evidence of a thoracic spine 
disability, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for degenerative joint 
disease of the right shoulder is denied.  

A rating higher than 20 percent for degenerative joint 
disease of the left shoulder is denied.  

Service connection for a thoracic spine disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


